                                                                          M              i.Vii coy.'vi
                                                                                  • 1 ft '.,   •-''J J-
                                                                                              Div.

                       IN THE UNITED STATES DISTRICT COURT ;;Q19 JuL                      PH 12^ ^0
                           SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION



UNITED STATES OF AMERICA,

       Plaintiff,

V.                                                          Criminal Action No: 4:I9CR33


ANDRE MClVER,

       Defendant.




                                          ORDER


       This matter is before the Court on the Motion for Leave of Absence by Jennifer G. Solari,

counsel for Plaintiff, for the dates of July 15,2019 through July 17, 2019, July 24, 2019 through

July 26,2019, August 8, 2019, and August 12, 2019 through August 16, 2019. (Doc.42.) After

careful consideration, said Motion is GRANTED.


                 >, this
       SO ORDERED,                 lay of July, 2019.



                                                      IRISTOPHER L. RAY
                                                    MAGISTRATE JUDGE
                                                    SOUTHERN DISTRICT OF GEORGIA
